internal_revenue_service department of the treasury no third party contact sec_11 washington dc contact person q q qo telephone number inr ference to _ ope-e0' tey jan date ein key district legend m n - - dear sir this is in response to your request dated november for a ruling on whether the proposed merger between you and m would adversely affect your tax-exempt status under sec_501 issued concerning specific activities of the internal_revenue_code and the rulings previously you and m are exempt from federal_income_tax under section of the internal_revenue_code and classified as a non- 50i c private_foundations within the meaning of sec_509 both share the same mission to provide visionary leadership to state school boards and to support through risk management services their mutual pursuit of enhancing public school after the merger you will be the surviving education corporation and m’s status as an entity would disappear you you were formed for the purpose of administering the various risk management programs created for the state public schools you achieve cost savings by pooling together resources and avoiding duplication of efforts in the areas of risk management and loss control respecting public school resources utilizing workshops newsletters consulting contract supervision financial management services etc board as m members is formulated and policy is articulated while you are the mechanism for actually delivering the services and programs to the members is considered the mechanism whereby governance of you are governed by the same m n your you are compensated for providing administrative services to you also offer programs and workshops largely attendant to role as administrator of n designed to teach school to aie vutore hooy a suf or lyvy district employees cost containment methods and ways to reduce financial losses associated with risks attendant to the various programs you administer activities of administering the self-funding programs were in furtherance of your exempt_purpose of lessening the burdens of government unrelated_trade_or_business because they reduced a governmental burden the service held the management activities were not the service ruled that your in m is a voluntary unincorporated nonprofit organziaton established to serve the public school districts in your state m‘s membership is composed of public school districts county school boards junior colleges appraisal boards cooperatives and education service centers through the state active members are instrumentalities or political subdivisions of the state every geographical area of the state member board_of trustees representing all of m’s m has a m‘s activities include attainment of adequate and equitable the state public schools sponsorship of financial support of seminars conferences research and other projects in the various aspects of public education promotion of efficient and effective managements and governance of the public schools providing a forum for solutions to problems in public education providing current information regarding public education including changes in schools law and developments in educational programs and the provision of services to enhance sound management and fiscal responsibility for the school districts m licenses its name and logo to n in the service did not contribute importantly to m's exempt_function thus ruled that four comparable licensees created in accordance with state law to discharge necessary governmental functions for or on behalf of participating local governments to use m‘s name and logo earnings from such licenses constituted unrelated_business_income under the agreements were attributable to royalties as described in sec_512 controlled the licensee entities sec_512 applicable and are now known as n in three of the entities merged into a fourth the service further determined the amounts received the service also held that because m was n is an administrative agency of cooperating state local governments created in accordance with state law to discharge necessary governmental functions for or on behalf of participating local governments governmental functions and expend public funds in providing a number of similar services it identifies risk exposures for school districts in the areas of workers’ compensation n acts to discharge employee_benefits unemployment benefits and property casualty yeesi5sovel and liability develops plans for reducing and or minimizing those exposures provides for efficient and effective claims administration for losses which have occurred develops a plan for financing and funding of those losses and or exposures invests those funds for the most effective return to meet their intended purpose secures appropriate financial protection for catastrophic or higher or more frequent than expected losses educates school districts on methods to prevent future claims and or losses and negotiates with various vendors for preferred services and pricing to its members sec_501 of the code provides for the exemption of organizations from federal_income_tax under sec_501 that are organized and operated exclusively and charitable purposes for educational sec_1 c -1 c of the income_tax regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if primarily in activities which accomplish one or such exempt purposes specified in sec_501 not be activities is not in furtherance of so regarded if more than an insubstantial part of its an exempt_purpose an organization will it engages sec_501 described in sec_501 c tax under sec_501 no substantial part of its activities consists of providing commercial-type_insurance only if of the code provides that an organization or c will be exempt from sec_501 of the code provides several exceptions to the definition of commercial-type_insurance m insurance provided at substantially below cost to charitable recipients a commercial-type_insurance does not include under section a class of sec_511 of the code imposes for each taxable_year a tax on the unrelated_business_taxable_income as defined in sec_512 of every organization described in sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by an organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it connected with the carrying on the trade_or_business with certain modifications less the deductions which are directly sec_512 of the code provides that royalties and all deductions directly connected with such income shall be excluded from unrelated_business_income_tax 19sgisvte6l sec_513 of the code defines unrelated_trade_or_business for any organization subject_to tax under sec_511 as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it made of the profits derived to the exercise or performance by such organization of its charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_1_513-1 of the regulations states that a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes other than through the production_of_income and it is substantially related for purposes of sec_513 only if the causal relationship is a substantial one revrul_81_178 1981_2_cb_135 held that income derived from an agreement for_the_use_of an organization’s trademarks trade names service marks copyrights and members’ names in connection with the promotion of merchandise and services provided by the businesses where the organization maintained quality control rights constituted tax free royalties within the definition of sec_512 of the code rul rev 1985_1_cb_178 and rev_rul c b set forth the criteria for determining whether an organization’s activities lessen the burdens of government relevant inquiry is whether the governmental_unit considers the organization’s activities to be its burden and whether the activities actually lessen the burden of the governmental_unit an activity is manifestation by the governmental_unit that it considers the activities of the organization to be its burden interrelationship between the governmental_unit and the organization may provide evidence that the governmental_unit considers the activity to be its burden a burden of government if there is an objective the the in national water well association v commissioner t c the tax_court heid that where an organization provided a licensee an insurance_company with membership lists wrote articles on safety and its effect on insurance provided exhibit space at conventions and meetings employed someone to answer inquiries regarding the insurance and place advertisements for the insurance in its journals to contact the organization directly income derived from such activity on behalf of licensee lost its character as passive royalty income taxable and was the in our memorandum dated date we held that amounts received from m’s agreement with the predecessors of is royalty income under sec_512 included in its unrelated_business_taxable_income because it derived from controlled entities and the taxability of such income is determined in accordance with sec_512 b extent of m's activities were a one-page advertisement in its membership directory containing a statement that the program is supported by m organization performs in relation to the royalties and various administrative duties that the of the code and must be the n is the law has not changed since our memorandum was issued and you have stated the licensing agreement will essentially remain the same with only one change - that being your substitution for m after completion of the merger the fact that you are now the licensor is not a material fact justifying any modification of the ruling or its precedential value supra and we also ruled that the in our memorandum dated date we stated that the administrative services provided by you to the predecessors of n lessened the burdens of government according to the criteria set forth in rev ruls administrative services are related to your exempt_function and are a related trade_or_business within the meaning of section your state statute authorizing d of the regulations political subdivisions to enter into interlocal contracts for the provision of governmental services to increase efficiency and effectiveness of local governments provided an objective manifestation that the state considered risk management and the associated administrative and management services to be part of its burden and an obligation to be borne by all school districts we found that your administrative services enabled the school districts to perform their essential governmental functions in a more cost-efficient manner and held that merely providing administrative services on behalf of governmental units would not be providing insurance within the meaning of sec_501 you stated that you will continue to operate in the same manner with respect to the provision of administrative services and educational programs as you did when our memorandum dated date to the ruling therefore there is no modification was issued based upon the information provided after the merger you will continue to carry forward your programs and those of is an organization recognized as tax-exempt under sec_501l c will no longer be been no change in facts previously provided for exemption and the previous rulings the merger of you and m will not adversely a sec_509 organization in existence after the merger and classified as as there has m m m for affect your tax-exempt status under sec_501 status under sec_509 and your based on the information furnished we rule that the proposed merger will not adversely affect your tax- exempt status under sec_501 foundation status under sec_509 of the code or your upon effectuation of the proposed merger you may treat the revenues derived as successor licensor with respect to the royalty payments received from n in sec_512 memorandum dated september sec_512 of the code consistent with our as amounts described are still applicable the provisions of upon effectuation of the proposed merger the performance of claims services by you on behalf of n will be considered in furtherance of contrary to section s01 m consistent with our memorandum dated june a charitable purpose and not we are informing your key district_director of this ruling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter please keep a copy of the ruling in your permanent records this ruling is directed only to the organization that requested it may not be used or cited as precedent sec_6110 of the code provides that it sincerely bereta v sok gerald v sack chief exempt_organizations technical branch
